             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA


    AMERICAN HALLMARK                            )
    INSURANCE COMPANY OF                         )
    TEXAS,                                       )
                                                 )
                  Plaintiff,                     )
                                                 )
    -vs-                                         )       Case No. CIV-19-1107-F
                                                 )
    JIMMEY ROADENBAUGH, et al.,                  )
                                                 )
                  Defendants.                    )


                                           ORDER

           The court has a duty to inquire into its own jurisdiction. Tuck v. United
Services Automobile Association, 859 F.2d 842 (10th Cir. 1988).
           The complaint purports to base this court’s subject matter jurisdiction on
diversity of citizenship pursuant to 28 U.S.C. § 1332. The complaint identifies
each of the defendants as a resident of Oklahoma, but the complaint does not
identify the specific state in which each defendant is a citizen.1 Plaintiff, as the


1
  For purposes of § 1332, citizenship and residence are two entirely distinct concepts. A natural
person is a citizen of the state in which he or she is domiciled. Crowley v. Glaze, 710 F.2d 676,
678 (10th Cir. 1983). Residence is not the equivalent of citizenship. State Farm Mut. Auto. Ins.
Co. v. Dyer, 19 F.3d 514, 520 (10th Cir. 1994); Walden v. Broce Const. Co., 357 F.2d 242, 245
(10th Cir. 1966). For any number of reasons, an individual can “reside” in one place but be
domiciled in another place. For adults, domicile is established by physical presence in a place,
coupled with an intent to remain there. Mississippi Band of Choctaw Indians v. Holyfield, 498
U.S. 426, 428 (1989). A person’s domicile is determined at the time the action is filed. Freeport-
McMoRan, Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991).
party invoking this court’s jurisdiction, is DIRECTED to file a First Amended
Complaint which provides the missing jurisdictional information.      The First
Amended Complaint is DUE within fourteen days of the date of this order. Failure
to comply may result in dismissal of this action without prejudice.
        IT IS SO ORDERED this 3rd day of December, 2019.




19-1107p001.docx




                                         2
